EXHIBIT 10.25

May 23, 2006

David L. Jannetta
851 Duportail Road
Wayne, PA 19087

Re: Board Matters

Dave:

This letter will serve to confirm our discussions of the past few weeks
regarding your membership on the company’s Board of Directors and the need we
have to meet the Nasdaq National Market Rules regarding an “independent”
majority on the Board.

We have agreed that, effective today, you will resign your Class I membership
and will be re-appointed and serve as a Class II director. Class II directors
are currently serving terms which run through our annual meeting in 2007. You
have also agreed that you will voluntarily resign, without dispute or notice of
objection, effective upon the earlier to occur of 1) the appointment of a new
“independent” director to the Board, or 2) January 23, 2007.

Effective upon your resignation in accordance with this letter agreement, one
half of all unvested stock options which you hold today will become vested. For
purposes of clarity, we agree that, as of today, you hold the following unvested
options:

Date of Grant

 

Amount of unvested options

 

Exercise Price

 

1/28/03

 

9,375

 

$

4.50

 

7/1/03

 

106,146

 

$

0.75

 

7/30/03

 

417

 

$

0.75

 

1/28/04

 

234

 

$

0.75

 

TOTAL

 

116,172

 

 

 

 

In order to indicate your agreement with the foregoing, please countersign this
letter as indicated below.

Very Truly Yours,

 

Agreed and Accepted:

 

 

 

 

 

 

/s/ Mark J. DeNino

 

/s/ David L. Jannetta

Mark J. DeNino

 

David L. Jannetta

Chairman of the Board

 

 

 


--------------------------------------------------------------------------------